United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2837
                        ___________________________

                                Wade Charles Heiden

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

Unknown Deputy Clerk; Hamilton County Clerks Office; Hamilton County, Iowa

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Ft. Dodge
                                  ____________

                            Submitted: October 22, 2013
                              Filed: October 23, 2013
                                   [Unpublished]
                                  ____________

Before SMITH, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

      Charles Heiden, a federal inmate, appeals from an order of the District Court1
dismissing his pro se complaint prior to service under 28 U.S.C. § 1915(e)(2)(B).

      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.
Heiden alleged that a state-court deputy clerk improperly signed a document on
behalf of a state-court judge, and that, as a consequence, Heiden received an invalid
conviction and sentence in federal court. Upon careful de novo review, see Moore
v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam) (noting de novo review of
§ 1915(e)(2)(B) dismissals), we agree with the District Court that Heiden failed to
state a claim upon which relief could be granted, see Bell Atl. Corp. v. Twombly, 550
U.S. 544, 555, 570 (2007) (noting that a plaintiff’s obligation to provide grounds for
relief requires more than labels and conclusions; a complaint fails to state a claim
upon which relief can be granted if it does not plead sufficient facts to state a claim
to relief that is plausible on its face). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




                                         -2-